Case 8:20-cv-00096-CEH-JSS Document 1 Filed 01/13/20 Page 1 of 7 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

Deborah Lynn Leyva,

       Plaintiff,
                                                      Case No.:
           v.

Host International Inc.,                              JURY DEMANDED

      Defendant.
_____________________________ /



                                    ORIGINAL COMPLAINT


       Comes now plaintiff Deborah Lynn Leyva (“Leyva” or “Plaintiff”) with her

Original Complaint (“Complaint”) against Host International Inc. (“Host”), stating as

follows:


                                          INTRODUCTION


       1.       This is an action for personal injury brought under Florida Stat. §768.041 -

§768.81 et seq. (“Negligence”) under Florida common law.

                              PARTIES, JURISDICTION, AND VENUE


       2.       Plaintiff Deborah Lynn Leyva (“Leyva”) is an individual and resident of

Pinellas County Florida, USA.

       3.       Upon information and belief Defendant Host International Inc. (“Host”), is a

citizen and corporation of Maryland (“MD”) with its principal place of business located at

6905 Rockledge Drive Bethesda, MD 20817, USA.
Case 8:20-cv-00096-CEH-JSS Document 1 Filed 01/13/20 Page 2 of 7 PageID 2



       4.      Upon information and belief, at all times material hereto, Defendant Host

operated through the acts of their employees, agents, representatives, servants, and the like,

acting within the course of employment and scope of duties.

       5.      This Court has subject matter jurisdiction over all of Plaintiff’s claims

pursuant to 28 U.S.C. § 1332 (“Diversity”) because Defendant is not a citizen of the same

state as Plaintiff and the amount in controversy exceeds the sum or value of seventy-five

thousand dollars ($75,000).

       6.      This Court has personal jurisdiction over Defendant because Defendant has

availed themselves of this forum, having both employees and facilities located in the State

of Florida. This Court also has personal jurisdiction over Defendant because Defendant’s

tortious act of Negligence was caused, either directly or indirectly, by conduct within this

jurisdiction and directed by Defendant from this jurisdiction.

       7.      Venue is proper in this judicial district pursuant to 28 U.S.C 1391 (a) and

(b) because Defendant is subject to personal jurisdiction in this judicial district and a

substantial part of the events or omissions giving rise to the claims occurred in this judicial

district. Venue is also proper in this judicial district because Defendant has employees and

operations in the forum and therefore has availed itself of the forum.

                                      BACKGROUND

       8.      On April 19, 2019 Plaintiff slipped and fell (“Fall”) in front of a Burger 21

restaurant at Tampa International Airport (“Airport”), which was operated by Host.

       9.      Upon information and belief, Plaintiff was attended by the Airport

paramedics as well as The City of Tampa Emergency Medical Services and taken via

ambulance to St. Joseph’s Hospital (“Hospital”) emergency room where she was diagnosed

with multiple breaks in her right humerus. See Exhibit A, images of Leyva’s broken

                                                   2
Case 8:20-cv-00096-CEH-JSS Document 1 Filed 01/13/20 Page 3 of 7 PageID 3



humerus.

        10.      Hospital staff placed Plaintiff in a cast that spanned from her shoulder to her

elbow as well as a sling to support her right arm.

                               NEGLIGENCE ALLEGATIONS

        11.      Upon information and belief, prior to Plaintiff’s Fall, staff at Burger 21

spilled a large drink (“Drink”) that was being served to a customer with the fluid from the

Drink scattering between five to ten feet, as depicted on a video made available to the

Parties on November 25, 2019 by Tampa International Airport (“Airport”)/Hillsborough

County Aviation Authority at the law offices Murray, Morin & Herman P.A.(“MM&H”)1

        12.      Upon information and belief, the Video viewed was captured in low

resolution from two distinct Airport cameras.

        13.      Upon information and belief, the Video captured the time before the Drink

spilled (“Spill”) from Berger 21’s counter (“Counter”), through the time the Plaintiff

traversed the area in front of the counter and fell.

        14.      Upon information and belief, the Fall occurred about approximately eight

feet (8”) vertically from the Counter after Plaintiff passed Burger 21’s Counter heading in a

horizontal (to the Counter) direction toward the Airport gates.

        15.      Upon information and belief, the Video does not capture the time that

Plaintiff was whisked away to the Hospital’s emergency room, nor does it cover the time

that eyewitnesses gathered while Plaintiff still lay prostrate on the ground being attended

by paramedics. See Exhibit B ¶3, Affidavit of Carlos A. Leyva (i.e. Plaintiff’s husband and

counsel) (“CAL”).

        16.      CAL discussed the accident with an Airport police person and took photos


1
 Attorney Christopher S. Morin (“Morin”) demonstrated the Video to the Parties on behalf of MM&H.
                                                       3
Case 8:20-cv-00096-CEH-JSS Document 1 Filed 01/13/20 Page 4 of 7 PageID 4



of the area surrounding Plaintiff’s Fall (“Photos”), although was not present at the time of

the Fall.2 See Exhibit C, Photos taken by CAL of the area surrounding the Fall showing

mop stains and numerous drops of water remaining on the floor after the slip and fall near

Plaintiff’s shoe on page 7; see also Exhibit B ¶3;

           17.     Upon information and belief, the Photos taken by CAL show mop stains and

drops of water in the area surrounding the Fall (“Area”). See Exhibit C pp. 3-14.

           18.      Upon and information and belief, CAL witnessed another Host agent with a

mop in hand upon arrival to the scene of the Fall; this individual is not the same individual

that is viewed mopping in the Video. See Exhibit B ¶3.

           19.     Upon information and belief, MM&H counsel Morin informed Plaintiff’s

counsel that this is ALL the video that is available pursuant to Plaintiff’s Fall because of

the Airport’s standard operating procedures in cases like Plaintiff’s.

           20.     The Airport only produced a short Video despite being put on notice on

May 8, 2019 that all evidence should be preserved. See Exhibit D, letter from Airport’s

counsel acknowledging the letter of preservation; See Exhibit B ¶4.

           21.     Upon information and belief, the Airport and Host are in privity with the

latter controlling the issuance of the contract by which Host operates the Airport’s

restaurants.

           22.     Upon information and belief, the Drink spilled by Burger 21 is the direct

and proximate cause of the injuries sustained by Plaintiff during her fall.

           23.     Upon information and belief, Plaintiff has sustained a substantial about of

physical and emotional damages as a result of her Fall: (1) her right arm has been either

fully or partially immobilized by either a cast or a brace for a period of eight (8) months


2
    CAL was summoned from the gate area by a stander by approximately 10-15 minutes after the Fall.
                                                          4
Case 8:20-cv-00096-CEH-JSS Document 1 Filed 01/13/20 Page 5 of 7 PageID 5



post the Fall; (2) for six months after the Fall she was unable to drive and perform her

normal work and home activities; nor was she able to dress herself nor perform normal

personal hygiene without help; (3) as of the writing of the Complaint Plaintiff still wears a

brace surrounding her right humerus that causes discomfort and pain and is still in pre

surgical/therapy treatment with Dr. Charles Davis (“Davis”);3 and (4) Davis has

determined that Plaintiff will be permanently disabled as part of her fall: (1) losing up to

10% mobility in her right arm; and (2) her right arm will always be at least one inch

permanently shorter than her left.

                                     COUNT I NEGLIGENCE
                                   [Under Florida Common Law]

         24.      Plaintiff repeats and re-alleges each allegation of the foregoing paragraphs

1-23 as fully set forth herein.

         25.      Defendant owed Plaintiff a duty of care to properly mitigate the potential

damages caused by the Spill and failed to do so. It is clear from the evidence provided

herein that still wet “mop stains” and standing water were left on the Area surrounding the

Fall despite the facts that Host had several agents mop the Area. It is clear that Host

allowed other passengers to walk through the Area potentially spreading both water and ice

that led to Plaintiff’s Fall.

         26.      Defendants failed to use reasonable care to mitigate the damages caused by

the Spill despite having sufficient notice with which to do so.

         27.      Defendants’ acts or omissions were a direct, proximate, and legal cause of

the Plaintiff’s Fall, which resulted in, inter alia, a permanent disability.



3
  The decision as to whether Plaintiff will require orthopedic surgery has been deferred due to the vertical
nature of her fracture which at times lead themselves to self-healing after a subsequent amount of time and
therapy.
                                                           5
Case 8:20-cv-00096-CEH-JSS Document 1 Filed 01/13/20 Page 6 of 7 PageID 6



       28.       As a further direct and proximate result of Defendant’s negligence, Plaintiff

has incurred lost wages, medical expenses, and pain and suffering.



                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court:


COUNT I Negligence:


       A.        Enter judgment against Defendant Host for damages, costs and interest

       allowable by law in an amount to be proved at trial; and

       B.        Grant Plaintiff any other and further relief as this Court deems just and

       proper.




                                                    6
Case 8:20-cv-00096-CEH-JSS Document 1 Filed 01/13/20 Page 7 of 7 PageID 7




DATED: January 13, 2020

                               Respectfully submitted,




                                By: /s/ Carlos A. Leyva
                                Carlos A. Leyva
                                Florida Bar No. 0051017
                                DIGITAL BUSINESS LAW GROUP, P.A.
                                3958 Talah Dr.
                                Palm Harbor, FL 34684
                                (800) 516-7903 phone
                                (800) 257-9128 fax
                               cleyva@digitalbusinesslawgroup.com

                               ATTORNEY FOR PLAINTIFF
                               DEBORAH LYNN LEYVA




                                        7
